Supreme Court of Florida
                                  ____________

                                  No. SC15-176
                                  ____________


     IN RE: AMENDMENTS TO RULES OF THE SUPREME COURT
             RELATING TO ADMISSIONS TO THE BAR.

                                  [June 4, 2015]

PER CURIAM.

      This matter is before the Court for consideration of an amendment to Rule of

the Supreme Court Relating to Admissions to the Bar 1-21 (Membership) proposed

by The Florida Board of Bar Examiners (Board). See Fla. Bar Admiss. R. 1-12.1

After considering the Board’s proposal, rather than amending rule 1-21 as

proposed, we adopt new rule 1-21.1 (Additional Members).

      Rule 1-21 currently provides that the “Florida Board of Bar Examiners

consists of 12 members of The Florida Bar and 3 public members who are not

lawyers.” The Board asks the Court to amend rule 1-21 to allow the Board to

petition the Court for additional members to serve on the Board, as necessitated by




      1. We have jurisdiction. See art. V, § 15, Fla. Const.
the Board’s fluctuating workload. According to the Board, having the option to

request additional members will allow the Board to process applicant files in the

most efficient manner possible. The Board recognizes that its workload may vary

as the number of applicants fluctuates. Therefore, the proposed amendment to rule

1-21 is intended to allow the size of the Board to expand when necessary, while

allowing for a reduction to standard membership when the additional members’

terms end, if no replacement for the additional members proves necessary. In the

petition seeking to amend the rule, the Board also asks the Court to appoint two

additional attorney members and one additional public member.2

      The Board’s general proposal to allow for additional Board members is well

justified. However, the Board’s proposed rule amendment fails to include

procedures for requesting additional members and for appointing specific public or

attorney members once the Court approves adding members. The proposed rule

amendment also fails to clarify the duration of the terms of the additional

members. Therefore, rather than amending rule 1-21 as proposed, we adopt new

rule 1-21.1 (Additional Members) to provide the necessary procedures, as follows:

             1-21.1 Additional Members. The board may submit to the
      court a request for additional members to serve, as necessary. The
      request and appointee recommendations must be submitted in the

      2. Although the Board’s request for appointment of additional members
suggests terms of service for the additional members, it fails to include specific
appointee recommendations.


                                         -2-
      same manner as appointee recommendations under rules 1-22.2 and 1-
      23.2. The term of service of a member appointed under this rule will
      be as provided in rules 1-22.3 and 1-23.3 or as otherwise approved by
      the court.

We also decline to address the Board’s request for appointment of additional

members in this rules case.

      Accordingly, we amend the Rules of the Supreme Court Relating to

Admissions to the Bar as set forth in the appendix to this opinion. New language is

indicated by underscoring. The amendment shall become effective immediately

upon the release of this opinion. The Board may submit its request for additional

members and appointee recommendations to the Court in accordance with new rule

1-21.1.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules of the Supreme Court of Florida Relating to
Admissions to the Florida Bar

Daryl M. Manning, Chair, Michele A. Gavagni, Executive Director, and Robert G.
Blythe, General Counsel, Florida Board of Bar Examiners, Tallahassee, Florida,

      for Petitioner




                                       -3-
                                      APPENDIX


      1-20 Florida Board of Bar Examiners.
     1-21 Membership. The Florida Board of Bar Examiners consists of
12 members of The Florida Bar and 3 public members who are not lawyers.

      1-21.1 Additional Members. The board may submit to the court a
request for additional members to serve, as necessary. The request and
appointee recommendations must be submitted in the same manner as
appointee recommendations under rules 1-22.2 and 1-23.2. The term of
service of a member appointed under this rule will be as provided in rules 1-
22.3 and 1-23.3 or as otherwise approved by the court.




                                        -4-